DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yano et al. (Yano, US 2013/0094165 of IDS record).
Regarding claim 1, Yano shows a semiconductor module comprising: a circuit board (circuit board 20 in FIG. 5-6); a semiconductor chip (semiconductor element 21) having a first electrode pad on a first surface (first surface electrode), bonded to the circuit board (circuit board 20) at a second surface that is opposite to the first surface, and having side surfaces intersecting the first surface and the second surface (see FIG. 5-6 and related text); an external terminal (circuit element 12) electrically connected to the first electrode pad; and an insulating member (dielectric material 14) configured to fix the external terminal, wherein by the insulating, member contacting the side surfaces of the semiconductor chip at a plurality of locations, parallel movement and rotational movement of the semiconductor chip relative to the insulating member in a plane parallel to the first surface are restricted, and wherein the external terminal penetrates the insulating member ( see FIG. 5 and related text).  
Regarding claim 2, Yano shows a semiconductor module comprising: a circuit board (circuit board 20 in FIG. 5-6), wherein the first surface of the semiconductor chip 
Regarding claim 3, Yano shows a semiconductor module comprising: a circuit board (circuit board 20 in FIG. 5-6), wherein a surface of the external terminal to be in contact with the first electrode pad has a shape similar to a shape of a surface of the first electrode pad to be in contact with the external terminal (see FIG. 5). 
Regarding claim 4, Yano shows a semiconductor module comprising: a circuit board (circuit board 20 in FIG. 5-6), wherein the insulating member (element 14/31) is in contact with the side surfaces over an entire periphery of the semiconductor chip (see FIG. 5 and related text).  
Regarding claim 5, Yano shows a semiconductor module comprising: a circuit board (circuit board 20 in FIG. 5-6), wherein a planar shape of the semiconductor chip is a quadrilateral (see Fig. 5 .i.e. rectangular), and wherein the insulating member is in contact with at least one location for each of the side surfaces corresponding to respective sides of the quadrilateral (see FIG. 5 and related text).  
Regarding claim 6, Yano shows a semiconductor module comprising: a circuit board (circuit board 20 in FIG. 5-6), wherein the circuit board has a circuit pattern on a surface toward the semiconductor chip and wherein the semiconductor chip has a second electrode pad on the second surface, and wherein the second electrode pad is electrically connected to the circuit pattern (see Fig. 5).  

Regarding claim 8, Yano shows a semiconductor module comprising: a circuit board (circuit board 20); a semiconductor chip (semiconductor element 20) having a main electrode pad (pad 16) and a control electrode pad (pad 16) on a first surface, bonded to the circuit board at a second surface that is opposite to the first surface, and having side surfaces intersecting the first surface and the second surface (See FIG. 5); a main terminal ( element 12) electrically connected to the main electrode pad; a control terminal electrically connected to the control electrode pad; and an insulating member ( dielectric element 14 in FIG. 6) configured to fix the main terminal and the control terminal (see FIG. 6) wherein the first surface of the semiconductor chip is covered by the insulating member, wherein by the insulating member contacting an entire periphery of the side surfaces of the semiconductor chip, parallel movement and rotational movement of the semiconductor chip relative to the insulating member in a plane parallel to the first surface are restricted, and wherein the main terminal and the control terminal penetrate the insulating member in a direction perpendicular to the first surface (see FIG. 6 and related text).
Regarding claim 9, Yano shows a semiconductor module comprising: a circuit board (circuit board 20);
4Docket No.: 20SEi-023a semiconductor chip having a first electrode pad on a first surface, bonded to the circuit board at a second surface that is opposite to the first surface, and having side surfaces intersecting the first surface and the second surface; an external terminal electrically 

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893